DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a signal comparison unit”, “a radio signal transmitting unit”, “a wired signal transmitting unit” in claim 1 and “an elevator control unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The limitations of claim 1 that recites  “a signal comparison unit that compares signals”, “a radio signal transmitting unit that transmits a radio signal”, “a wired signal transmitting unit that transmits a wired signal”, as well as the limitation of claim 5 that recites “an elevator control unit that controls the elevator equipment” are being treated in accordance with 112(f), because the associated functions are modified by a word that serves as a generic placeholder (i.e. the claims use the term “unit” that is a substitute for “means”).

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 2/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Kattainen et al. (US. Pub. No. 2019/0062103 A1).
Regarding claim 1, Kattainen discloses a judgment system for judging reliability of radio signals (See Abstract and Par. [25] of Kattainen for a reference to evaluating data received over two or more ports to determine reliability) comprising: 
a signal comparison unit that compares signals (See Par. [27], [30] and Fig. 2 of Kattainen for a reference to processor 22 that is configured to process and evaluate the received time-triggered signals); 
a radio signal transmitting unit that (See Kattainen; Fig. 2; Wireless transmitter 24), upon occurrence of a predetermined first event, transmits a radio signal carrying a piece of information corresponding to the first event to the signal comparison unit (See Par. [27]-[31] and Fig. 1 & 2 of Kattainen for a reference to a second signal is generated based on data indicates whether the elevator is safe or not [Door is properly closed or open]. The second signal is transmitted via transmitter 24 to Processor 22); and 
a wired signal transmitting unit (See Kattainen; Fig. 2; serial port 21 [in RS485 form], which is a wired connection) that, upon occurrence of the first event or a second event occurring simultaneously or virtually simultaneously with the first event, transmits a wired signal carrying a piece of information corresponding to the first or the second event to the signal comparison unit (See Par. [21]-[25] and Fig. 1 & 2 of Kattainen for a reference to the elevator door10 comprises a time-triggered safety module 14 configured to send the collected safety information [in case of door opening/closing]. The safety info are included in a first signal, which is transmitted via serial port 21 to processor 22); 
characterized in that the signal comparison unit judges reliability of the radio signal based on the pieces of information respectively carried by the radio signal and the wired signal and a temporal difference between reception timings of the radio signal and the wired signal (See Par. [25], [44], [46] and Fig. 1 & 2 of Kattainen for a reference to the first and second signals are compared, and if the two signals are identical [matching], reliability is determined. Signals comparison is performed based on a threshold of how long the absence of the first signal is tolerated [Difference in reception time]).  


Regarding claim 2, Kattainen discloses the signal comparison unit judges that the radio signal has reliability, if there is a match between the pieces of information respectively carried by the radio signal and the wired signal and the temporal difference between reception timings of the radio signal and the wired signal is below a preset threshold (See Par. [25], [44], [46] and Fig. 1 & 2 of Kattainen for a reference to the first and second signals are compared, and if the two signals are identical [matching], reliability is determined. Signals comparison is performed based on a threshold of how long the absence of the first signal is tolerated [Difference in reception time]).  


Regarding claim 3, Kattainen discloses the radio signal transmitting unit is disposed in a car of elevator equipment (See Par. [26] and Fig. 2 of Kattainen for a reference to communication module 20 comprises the wireless transmitter 24 [Radio signal transmitting unit] and is located in the elevator’s car 10); 
the wired signal transmitting unit is disposed on a floor door of the elevator equipment (See Par. [26] and Fig. 2 of Kattainen for a reference to communication module 20 comprises the serial port 21 [Wired transmitting unit] and is located in the elevator’s floor shaft); and 
the first event is a door opening or closing action (See Par. [31] of Kattainen for a reference to the triggering event for collecting/transmitting safety data may be car stopping on a called floor, door opening and door closing).  


Regarding claim 4, Kattainen discloses the radio signal transmitting unit and the wired signal transmitting unit transmit the radio signal or the wired signal carrying a piece of information that differs between the door opening and the door closing to the signal comparison unit, respectively (See Par. [29], [31], [39] and Fig. 3 of Kattainen for a reference to the first and second signals may carry different pieces of information. The first signal may carry safety related info when the door opens/closes or when the car stops on a called floor, while the second signal may carry a 1-bit result info, whether the elevator is safe or not).  


Regarding claim 6, the claim is interpreted and rejected for the same reasons as set forth in claim 1.


Regarding claim 7, the claim is interpreted and rejected for the same reasons as set forth in claim 2.



Regarding claim 8, the claim is interpreted and rejected for the same reasons as set forth in claim 3.


Regarding claim 9, the claim is interpreted and rejected for the same reasons as set forth in claim 4.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kattainen et al. in view of Herkel et al. (US. Pat. No. 6,173,814 B1).

Regarding claim 5, Kattainen does not explicitly disclose an elevator control unit that controls the elevator equipment to perform a predetermined operation in case of abnormality detection, if the signal comparison unit judges that the radio signal has no reliability.

However, Herkel discloses an elevator control unit that controls the elevator equipment to perform a predetermined operation in case of abnormality detection, if the signal comparison unit judges that the radio signal has no reliability (See Col. 4; Line 45 – Col. 5; Line 5 of Herkel for a reference to periodic messages, include status information from hardware checks at bus node 91-96. The data included in the periodic messages are checked for a match to determine reliability. When data mismatches, unreliability is determined and failure, as well as need for repair is determined).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Herkel and Kattainen. The motivation of combination is improving the system’s efficiency, by improving the safety system, installation and repair time, quality, costs and reliability. (Gerlach; Par. [17]).

Regarding claim 10, the claim is interpreted and rejected for the same reasons as set forth in claim 5.


Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Nowel (US. Pub. No. 2019/0344995 A1) discloses systems, apparatuses, methods, and computer-readable media are provided for Remote Interference Management (RIM) in wireless networks.
Koketsu (US. Pub. No. 2016/0009528 A1) discloses systems and methods for facilitating inter-cell interference coordination using load indication.  
Yoshikawa (US. Pub. No. 2008/0230323 A1) discloses method and apparatus for joint time and frequency synchronization in wireless communication systems.

12.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413            
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413